Citation Nr: 1202400	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee anterior cruciate ligament (ACL) injury, status post surgery, to include scarring.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1989 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The December 2008 decision denied entitlement to an increased evaluation for the left knee disability, while the September 2009 decision denied entitlement to service connection for an additional left knee disability.

The issues have been recharacterized to better reflect the medical evidence of record and the actual service connected disability.


FINDINGS OF FACT

1.  Left knee arthritis is not diagnosed.

2.  Current residuals of a left knee ACL injury, status post surgery, are intermittent pain on use, with no impairment of motion or stability of the left knee joint.

3.  Residual scars are stable, nontender, and cause no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection of left knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an evaluation in excess of 10 percent for residuals of a left knee ACL injury, status post surgery, to include scarring, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  October 2008 and April 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private treatment records have been associated with the claims file; he did not identify any VA treatment records pertinent to the appeal, and an electronic search showed no VA treatment.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2). 

With regard to private records, the Veteran was asked in both notice letters to either supply private treatment records or a properly executed release to permit VA to assist him in obtaining identified records.  The Veteran supplied a release for Beaumont Bone and Joint Institute (Beaumont), for records of treatment between 1988 and 2001.  Upon receipt of a request for these records from VA, Beaumont replied that it had no records.  The Veteran has since submitted copies of prescriptions from Beaumont, as well as a January 2001 letter from a Beaumont doctor.  The duty to assist is fulfilled, as VA complied with its duties to contact the provider, and the Veteran has opted to supply available records himself, apparently from his own files.

The Veteran has also identified a Dr. William Rutledge and a Dr. Christopher Hamilton as providing treatment for left knee problems.  He has submitted a copy of a prescription from Dr. Rutledge, and a report from Dr. Hamilton.  He has not, however, despite requests to do so, supplied VA with properly executed releases to permit any inquiry of these doctors for complete, potentially relevant and helpful records.  The VA's duty to assist is therefore met; VA is required to make reasonable efforts only to obtain private records, and the Veteran's failure to supply complete information regarding his treatment or appropriate releases has rendered any further efforts unreasonable.  38 C.F.R. § 3.159(c)(1)(i) and (ii).  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

VA examinations were conducted in November 2008 and November 2010; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Both examiners made all required clinical findings and performed necessary testing.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

The veteran was granted service connection for the residuals of a torn left knee ACL, rated 10 percent disabling from October 16, 1991, in a July 1992 rating decision.  On examination for separation from service, pain and limited motion in both flexion (to 120 degrees) and extension (lacking 10 degrees) were noted.  The joint was stable.  A 10 percent evaluation was assigned for limitation of extension under Code 5261; the assignment was by analogy, signified by Code 5299.  This means that the identified condition was not found in the Rating Schedule, and criteria for evaluation of a comparable disability were applied based on anatomical location, affected functions, and symptomatology.  38 C.F.R. §§ 4.20, 4.21.

A claim for increased evaluation was received in August 2008.  In connection with that claim, the veteran has submitted evidence of left knee surgery as recently as 2001, as well as use of medications for pain control at that time.  These records, related to a period of evaluation prior to that under consideration here, include a November 1995 report by Dr. CH; the doctor did not note any arthritic changes on x-ray or MRI.  In January 2001, Dr. SMF from Beaumont stated that x-rays showed no "acute pathological processes" of the left knee.  Old hardware from a prior surgery was shown.

A VA contract examination was conducted in November 2008.  The Veteran complained of weakness, swelling, heat, giving way, lack of endurance, and fatigability.  He reported pain during motion up to three times a week, lasting for a day or two at a time.  The pain was localized.  At worst it was 7/10, and could be elicited by activity.  He could not run or put a lot of pressure on the joint.  Rest and medication provided relief.  He denied current treatment.  On physical examination, two nontender, stable scars were noted.  Gait and posture were normal.  The left knee was tender, with no signs of edema, effusion, weakness, redness, heat, or guarding.  There was no subluxation, locking, genu recurvatum, or crepitus.  Range of motion was full and complete, from 0 degrees extension to 140 degrees flexion.  Following repeated motion, increased pain, weakness, and lack of endurance were noted, but there was no additional functional impairment.  The joint was fully stable, and tests for meniscal damage were normal.  X-rays were within normal limits.

A VA joints examination was conducted in November 2010.  The Veteran reported chronic aching pain of his left knee, with intermittent loss of range of motion.  The knee grew stiff if he sat too long.  He denied instability, locking, or swelling.  Medication helped a little bit.  He used a brace for prolonged walking; his job was at a desk.  On examination, the left knee appeared anatomically normal.  There was no tenderness or swelling.  Two scars were noted; these were nontender, nonadherent, and not raised.  Range of motion was full in flexion and extension, from 0 to 140 degrees.  There was no indication of pain, weakness, or fatigue with passive or active movement.  The joint was stable and no meniscal injury was indicated.  X-rays showed screws in the tibia and femur from ACL reconstruction.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges entitlement to service connection for arthritis of the left knee, related to his service connected ACL injury.  Arthritis is not diagnosable or identifiable by a layperson.  While a person may, even in the absence of specialized medical knowledge or training, identify signs and symptoms which may be indicative of arthritis, an actual diagnosis requires testing and knowledge beyond the ken of a layperson.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The interior of a joint and the changes to the bones attendant to arthritis simply cannot be observed.  Specialized knowledge is required and VA regulations require x-ray evidence of the disease, and do not rely on clinical diagnoses.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  

Here, the only evidence of arthritis is the bare allegation of the Veteran.  He cites no doctor who informed him of the presence of the disease, and presents no testing or radiographic reports showing arthritis.  As the Veteran is a layperson, his reports are not competent evidence, and are entitled to no weight.

In contrast, x-rays from private evaluations in 1995 and 2001, and VA examinations in 2010 and 2001, all document the absence of arthritis.  The disease process is simply not present.

The great weight of the evidence in against the claim; there is no doubt to be resolved.  Service connection for left knee arthritis is not warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40 , 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The knee is a major joint. 38 C.F.R. § 4.45(f) . 

Numerous Diagnostic Codes may potentially be applied for disabilities of the knee.  All have been considered.  There is no ankylosis to permit evaluation under Code 5256, nor is there any competent evidence of recurrent subluxation or instability under Code 5257.  The Veteran reports a sensation of "giving way," but objective testing shows the knees to be stable.  No meniscal involvement is shown, and so Codes 5258 and 5259 are not for application.  Code 5262, for impairment of the tibia and fibula, is inapplicable in the absence of any fracture or damage to the bones of the leg, and there is no showing of hyperextension of the knee warranting evaluation under Code 5263 for genu recurvatum.  That condition was in fact specifically excluded on examination.  38 C.F.R. § 4.71a . 

Consideration of Code 5003 or 5010, for arthritis, is not appropriate in light of the finding above that the condition is not present.

The Veteran was initially evaluated by analogy to Code 5261, for limitation of extension.  Beginning in the December 2008 rating decision, the criteria of Code 5260, for limitation of flexion, were applied, also by analogy.  Code 5261 provides that extension limited to 5 degrees (or less) is rated 10 percent disabling.  Limitation to 10 degrees warrants a 10 percent evaluation.  A 20 percent evaluation is assigned for limitation to 15 degrees.  Limitation to 20 degrees is rated 30 percent disabling.  A 40 percent evaluation is assigned for limitation to 30 degrees, and limitation to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a, Code 5261.

Code 5260 provides that flexion limited to 60 degrees (or more) is noncompensable.  A 10 percent evaluation is assigned for limitation to 45 degrees, and a 20 percent evaluation is assigned for limitation to 30 degrees.  Limitation of flexion to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Code 5260.

Current medical evidence demonstrates no measurable limitation of motion in any plane.  Two examiners noted full range of motion.  While factors such as pain, weakness, and fatigability were noted, particularly with repeated motion, no additional functional impairment of movement was reported as a result.  The Veteran has reported functional limitations due to pain, and he is competent to describe his symptoms and activities.  However, the limitations he describes, with limitation in time or blocks walked, do not rise to a level of impairment equating to the required limitations of motion in flexion or in extension.  Arguably, the Veteran does not continue to meet the criteria for any compensable evaluation.  In the absence of limitation of motion, or its functional equivalent, an increased evaluation is not warranted.

The Board has considered the possible separate evaluation of the noted scars of the left knee, related to his multiple surgeries of that joint.  The evaluation of skin disabilities are governed under 38 C.F.R. § 4.118.  The criteria were amended effective October 23, 2008, but the amendments apply only to claims filed on or after that date.  As the claim which is the subject of this appeal was filed in August 2008, the older criteria apply.  73 Fed. Reg. 54708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118(2009)).  To warrant a compensable evaluation under the applicable criteria, scars would have to cover an area in excess of 144 square inches, be unstable, or be painful on examination.  38 C.F.R. § 4.118, Codes 7802-7804 (2008).  There is no finding or complaint of instability or pain of the scars, and the surface area involved is far less than 144 square inches, as measured by doctors.

Consideration of entitlement to an extraschedular evaluation has also been considered.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria do reasonably describe the Veteran's level of disability and symptoms.  Multiple Diagnostic Codes consider functional impairments in motion and stability, encompassing the Veteran's complaints, and provide for evaluations in excess of that currently assigned for such.  As the rating schedule is adequate, extraschedular evaluation is not appropriate.  The first step of the Thun test is not met, and no further discussion is warranted.



ORDER

Service connection for left knee arthritis is denied.

An evaluation in excess of 10 percent for residuals of a left knee ACL injury, status post surgery, to include scarring, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


